Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Longenecker et al. (7,597,396).
Regarding claim 11, Longenecker et al. disclose an infant car seat 10 adapted for being installed on a seat carrier 12, said infant car seat comprising: a seat shell formed with a receiving space (where 310 and 312 lies), and including a wall (sidewall) that has an opening (through which 310, 312 extends); a latch 310, 312 disposed in said receiving space, and adapted for engaging with a ledge (sides of openings 260, 262) of the seat carrier; a release unit 290 including an actuating member 308 moveable to said latch to move said latch a rest position, where a portion of said latch protrudes out of said opening for engaging with the ledge of the seat carrier (figure 18), to a retracted position, where said latch is retracted into said receiving space (figure 20); wherein movement of said actuating member in said driving direction drives said latch to move in a transverse direction angularly offset from the driving direction, and a resilient member (spring can be shown being compressed in figures 18-20) that is compressible via operation of said actuating member in a direction away from said wall with said opening, and is connected between said seat shell and said latch, for said resilient member being oriented to biasing said latch toward the rest position via a biasing force in a direction of said wall with said opening, said latch 312 includes an engaging end portion protruding out of said opening (figure 18 shows the engaging portion) when said latch is at the rest position, and having a latching surface that is adapted for coupling with the ledge of the seat carrier when said latch is at the rest position, a pivot end portion (figure 20 shows the pivot portion at top corner opposite to 308) pivoted to the seat shell, and a connecting portion located between (see figure A below) said engaging end portion and said pivot end portion; said actuating member 308 is in sliding contact with said connecting portion of said latch; and said latch pivots relative to said seat shell when moving between the rest position and the retracted position.

    PNG
    media_image1.png
    376
    589
    media_image1.png
    Greyscale

Figure A
Regarding claim 12, Longenecker et al. disclose said pivot end defines pivot location, said latch being pivotable about said pivot location.
Regarding claim 13, Longenecker et al. disclose said pivot end is positioned relatively below said engagement end.
Regarding claim 14, Longenecker et al. disclose said actuating member 308 is connected between said latch 310, 312 and said side wall, and is movable in a driving direction; and one of said actuating member and said latch has a contact surface (the surface that pushes the latch) being in sliding contact with the other one of said actuating member and said latch and being inclined relative to the driving direction, the transverse direction being perpendicular (actuator moves up down which is perpendicular to the driving direction) to the driving direction.
Regarding claim 16, Longenecker et al. disclose said release unit further includes: a connecting member 294, 296 that has an end connected to said actuating member; and a release handle 290 that is connected to another end of said connecting member opposite to said actuating member and that is operable to move said connecting member in the driving direction.
Regarding claim 17, Longenecker et al. disclose said opening of said receiving space is disposed substantially center of said seat shell (figure 1 shows at the center of the shell 10) along a front-rear direction, and has a structure symmetrical with respect to an imaginary vertical plane extending along a left-right direction which is perpendicular to the front-rear direction.
Regarding claim 18, Longenecker et al. disclose said latch 312 (figure 18) has a latching surface that is adapted for coupling with the ledge of the seat carrier when said latch is at the rest position, and that is elongated along a front-rear direction.
Regarding claim 19, Longenecker et al. disclose said opening is included in a wall of said seat shell, and wherein said resilient member (spring member) is compressible via operation of said actuating member 308 in a direction away from said wall with said opening, and oriented to bias said latch toward the rest position via a biasing force in a direction of said wall with said opening.
Claims 4, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker et al. in view of Haut et al. (9,480,343).
Regarding claim 15, Haut et al. disclose said latch 68’ (figure 24-30) has a portion formed with said contact surface 100 and having a wedge-shaped cross-section, a width of said portion of said latch in the transverse direction increasing in the driving direction.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Haut et al. and use a wedge shaped cross-section in the invention of Longenecker et al. because it is efficient and cost effective.
Allowable Subject Matter
Claims 1, 2, 4, 7-10, 20, 21, 23, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Longenecker et al. However, Longnecker et al. fail to disclose said actuating member being positioned between said latch and said wall, as claimed in claim 1 and a release unit including an actuating member positioned between said seat shell and a portion of the said latch positioned between and connecting said pivot end portion and said engaging end portion, as claimed in claim 20. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 20 are allowable. Claims 3, 5, 6, 22, 24 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 06/11/2021, is hereby withdrawn and claims 3, 5, 6, 22, 24 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636